[Cite as State v. Warner, 2012-Ohio-716.]
                 IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                  HAMILTON COUNTY, OHIO



STATE OF OHIO,                                       :   APPEAL NO. C-110198
                                                         TRIAL NO. B-1002256-G
        Plaintiff-Appellee,                          :

  vs.                                                :      O P I N I O N.

CLAYTON WARNER,                                      :

    Defendant-Appellant.                             :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed in Part, Sentences Vacated in Part, and
                           Cause Remanded

Date of Judgment Entry on Appeal: February 24, 2012


Joseph T. Deters, Hamilton County Prosecuting Attorney, and Scott Heenan,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

J. Thomas Hedges, for Defendant-Appellant.




Please note: This case has been removed from the accelerated calendar.
                       OHIO FIRST DISTRICT COURT OF APPEALS



J. H OWARD S UNDERMANN , Presiding Judge.

        {¶1}     Defendant-appellant Clayton Warner was indicted on numerous counts

of forgery, theft, and possession of criminal tools in conjunction with his involvement in

a counterfeit check cashing ring. Warner subsequently pleaded guilty to counts 3, 4, 5,

6, 7, 10, 11, 12, 13, 14, 15, 16, 17, 18, 24, 25, 26, 27, 30, 32, 33, 35, 36, 37, 38, 50, 51, 52,

53, and 54. In exchange for his guilty pleas, the state dismissed counts 1, 2, 8, 9, 19, 20,

21, 22, 23, 28, 29, 31, 34, 39, 40, 41, 42, 43, 44, and 45. The trial court sentenced

Warner to eleven months on each of the counts to which he had pleaded guilty, some of

which were to be served concurrently, for an aggregate sentence of 132 months in

prison. Warner now appeals.

                               I. Merger of Theft and Forgery Offenses

        {¶2}     In a single assignment of error, Warner argues that the trial court erred

in imposing separate sentences for the theft offenses in counts 14, 16, 18, 36, and 38

because it had stated that they were allied offenses of similar import under R.C. 2941.25

with their related forgery offenses. The state concedes the error.

        {¶3}     The record reveals that the trial court stated at Warner’s sentencing

hearing that it was merging the theft offenses in counts 14, 16, 18, 36, and 38 with their

corresponding forgery counts because they were allied offenses of similar import. But

in its sentencing entry, the trial court, nonetheless, imposed sentences of eleven months

incarceration for the theft offenses in counts 14, 16, 18, 36, and 38. As a result, we agree

with Warner and the state that the trial court committed plain error in separately

sentencing Warner for the theft offenses, when it had previously stated that it was

merging these theft offenses with the related forgery offenses. See State v. Underwood,

124 Ohio St.3d 365, 2010-Ohio-1, 922 N.E.2d 923, ¶ 26 and 31. We, therefore, sustain

Warner’s sole assignment of error, vacate the sentences for the theft offenses in counts



                                               2
                      OHIO FIRST DISTRICT COURT OF APPEALS



14, 16, 18, 36, and 38, and remand this case to the trial court to correct the mistake in the

judgment entry by nunc pro tunc entry to reflect what it had actually decided at the

sentencing hearing. See State ex rel. Womack v. Marsh, 128 Ohio St.3d 303, 2011-Ohio-

229, 943 N.E.2d 1010, ¶ 14; Crim.R. 36. We affirm the trial court’s judgment in all

other respects.


                                                                    Judgment accordingly.

HENDON and CUNNINGHAM, JJ. concur.


Please note:
       The court has recorded its own entry this date.




                                             3